Case 1:18-cr-00681-WFK-ST Document 34 Filed 01/24/19 Page 1 of 6 PageID #: 518
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
MSA/MEB                                              271 Cadman Plaza East
F. #2016R00695                                       Brooklyn, New York 11201



                                                     January 18, 2019


By FedEx

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:    United States v. Jean Boustani et al.
                       Criminal Docket No. 18-681 (ENV)

Dear Counsel:

               Enclosed please find a production in furtherance of the government’s discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. The government also
requests reciprocal discovery from the defendant.

I.     The Government’s Discovery

       A.       Statements of the Defendant

                The defendant made no post-arrest statements.

       B.       The Defendant’s Criminal History

                The government is unaware of any criminal history for the defendant.

       C.       Documents and Tangible Objects

                Subject to the terms of the protective order concerning personal identifying
information, the government provides the documents enclosed herewith. A chart summarizing
the source of the various materials is attached to this letter as Exhibit A.
Case 1:18-cr-00681-WFK-ST Document 34 Filed 01/24/19 Page 2 of 6 PageID #: 519
Defense Counsel
January 18, 2019
Page 2


               So that the record is clear, the government notes that it provided the defendant
with the following documents on January 4, 2019, which documents are included again in the
attached production:

                         Production Bates            Original Presentation Bates
                         DOJ0001420071                 DOJ-GSW-0000006896
                         DOJ0001420074                 DOJ-GSW-0000009859
                         DOJ0001420078                 DOJ-GSW-0000154855
                         DOJ0001420080                 DOJ-GSW-0000154857
                         DOJ0001420082                 DOJ-GSW-0000154902
                         DOJ0001420084                 DOJ-GSW-0000161347
                         DOJ0001420086                 DOJ-GSW-0000167797
                         DOJ0001420089                 DOJ-GSW-0000217846
                         DOJ0001420091                 DOJ-GSW-0000219593
                         DOJ0001420092                 DOJ-GSW-0000219594
                         DOJ0001420096                 DOJ-GSW-0000219598
                         DOJ0001420097                 DOJ-GSW-0000230969

       D.      Reports of Examinations and Tests

                The government currently possesses no examinations or tests related to this
matter. The government will promptly produce any examination or test it obtains after the date
of this letter.

       E.      Expert Witnesses

                 The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid.
702, 703 and 705 and notify you in a timely fashion of any expert that the government intends to
call at trial and provide you with a summary of the expert’s opinion.

       F.      Brady Material

              The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny. The government is currently unaware of any such material.

               Before trial, the government will furnish materials discoverable pursuant to Title
18, United States Code, Section 3500, as well as impeachment materials. See Giglio v. United
States, 405 U.S. 150 (1972).

       G.      Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance of
trial if it intends to offer any material under Fed. R. Evid. 404(b).
Case 1:18-cr-00681-WFK-ST Document 34 Filed 01/24/19 Page 3 of 6 PageID #: 520
Defense Counsel
January 18, 2019
Page 3


II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that each defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

               The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.

               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                Pursuant to Fed. R. Crim. P. 12.1(a), the government hereby requests written
notice, to be served within 14 days of this demand, if any defendant intends to offer an alibi
defense. The written notice shall state the specific place or places at which the defendant claims
to have been at the time of the alleged offenses, and the names, addresses and telephone numbers
of each witness upon whom the defendant intends to rely to establish such alibi. The offenses
took place at the location and dates specified in the Indictment.

                Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written notice
of any defendant’s intention, if any, to claim a defense of actual or believed exercise of public
authority, and demands the names and addresses of the witnesses upon whom the defendant
intends to rely in establishing the defense identified in any such notice.

III.   Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
Case 1:18-cr-00681-WFK-ST Document 34 Filed 01/24/19 Page 4 of 6 PageID #: 521
Defense Counsel
January 18, 2019
Page 4


the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).


                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York

                                             By:               /s/
                                                    Matthew S. Amatruda
                                                    Mark E. Bini
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7012/8761
Case 1:18-cr-00681-WFK-ST Document 34 Filed 01/24/19 Page 5 of 6 PageID #: 522
Defense Counsel
January 18, 2019
Page 5


                                  Exhibit A



                               Discovery 1 Index

             First Bates #    End Bates #          Produced By

            DOJ0000000001    DOJ0000000055

            DOJ0000000056    DOJ0000000057

            DOJ0000000058    DOJ0000031118

            DOJ0000031119    DOJ0000390791

            DOJ0000390792    DOJ0000390827

            DOJ0000390828    DOJ0000390881

            DOJ0000390882    DOJ0000390882

            DOJ0000390883    DOJ0000390886

            DOJ0000390887    DOJ0000390888

            DOJ0000390889    DOJ0000390895

            DOJ0000390896    DOJ0000391829

            DOJ0000391830    DOJ0000393222

            DOJ0000393223    DOJ0000396487

            DOJ0000396488    DOJ0000396506

            DOJ0000396507    DOJ0000396660

            DOJ0000396661    DOJ0000398310

            DOJ0000398311    DOJ0000426777

            DOJ0000426778    DOJ0000427503

            DOJ0000427504    DOJ0000428909
Case 1:18-cr-00681-WFK-ST Document 34 Filed 01/24/19 Page 6 of 6 PageID #: 523
Defense Counsel
January 18, 2019
Page 6


            DOJ0000428910    DOJ0000428912

          DOJ0000428913     DOJ0000430476


          DOJ0000430477     DOJ0000430477

          DOJ0000430478     DOJ0000568150

          DOJ0000568151     DOJ0000676159


          DOJ0000676160     DOJ0000679280

          DOJ0000679281     DOJ0000682420

          DOJ0000682421     DOJ0000682428

          DOJ0000682429     DOJ0001408704

          DOJ0001408705     DOJ0001412355

          DOJ0001412356     DOJ0001412356

          DOJ0001412357     DOJ0001420070
